MEMORANDUM **
Tan Minh Ly appeals his convictions and 151-month sentence for four counts of distribution and possession with intent to distribute cocaine and cocaine base, in violation of 21 U.S.C. § 841.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Ly has filed a brief *231stating there are no grounds for relief, and a motion to withdraw as counsel of record. Ly has also filed a pro se supplemental brief.
Our examination of the briefs and independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief.
Ly’s motions for extensions of time to file his pro se brief, received by this court on July 2, 2003 and August 8, 2003, are deemed filed, and are granted. The Clerk shall file Ly’s pro se opening brief, received on September 17, 2003.
Counsel’s motion to withdraw is GRANTED. All other pending motions are denied. The district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.